PER CURIAM.
After a jury found Appellee guilty of a first-degree felony, the trial court, over the State’s objection, withheld adjudication of guilt and imposed a probationary sentence. The State appeals the trial court’s failure to adjudicate Appellee guilty.1 We reverse because section 775.08435(l)(a), Florida Statutes (2009), prohibits a court from *960withholding an adjudication of guilt upon a defendant who is found to have committed a first-degree felony. See State v. Foster, 114 So.3d 422 (Fla. 5th DCA 2013); State v. Ketchum, 111 So.3d 197 (Fla. 3d DCA 2013). The judgment and sentence are otherwise affirmed.
AFFIRMED, in part; REVERSED, in part; and REMANDED for entry of an adjudication of guilt.
PALMER, EVANDER and COHEN, JJ., concur.

. Appellate review is authorized pursuant to Florida Rule of Appellate Procedure 9.140(c)(l)(L) ("The state may appeal an order ... withholding adjudication of guilt in violation of general law.”).